DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-11, 13-19 are rejected under 35 U.S.C. 102(a) as being anticipated by US 11323687 to Lacaze (“Lacaze”).
Regarding Claim 1:  “A laser light source comprising:
a laser light emitter configured to transmit a laser light beam;  (“A laser projection unit consists of a solid-state laser diode,”  Lacaze, Column 5, lines 19-20.)
an optical element configured to disperse the laser light beam to provide a vertical plane of laser light; and  (“beam splitter, … creates a laser line”  Lacaze, Column 5, lines 19-31.)
a control device configured to rotate the optical element, wherein rotation of the optical element causes rotation of the vertical plane of light.”  (“small rotating mirror … ”  Lacaze, Column 5, lines 19-23.  “the laser line will be rotated over all yaw angles”  Lacaze, Column 3, lines 25-28.)
Regarding Claim 2:  “The laser light source of claim 1, 
wherein the laser light beam is a mid-wave infrared laser light beam, and (“A near-infrared laser projection”  Lacaze, Column 3, lines 17-18.)
wherein the control device is configured to rotate the optical element about a vertical axis.”  (“The laser projection system will create vertical lines … the laser line will be rotated over all yaw angles”  Lacaze, Column 3, lines 21-28.)
Regarding Claim 4:  “The laser light source of claim 1, wherein the optical element comprises a dispersing lens and/or a symmetric optical element.”  (“A laser projection unit consists of … aspheric collimation lens, beam splitter, small rotating mirror, and laser line lens,” providing examples of symmetric optical elements and dispersing optical elements.  Lacaze, Column 5, lines 19-21.)
Regarding Claim 5:  “A system comprising the laser light source of claim 1, the system further comprising:
a light pulse detection device configured to: detect a first light pulse, wherein the first light pulse is at least a portion of the vertical plane of laser light;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the light pulse detection device can be part of the imaging device (such as a structured light sensor or a time-of-flight sensor) another imaging device having a direction and field of view.  See Specification Paragraphs 28-29 and 113.  Prior art teaches example embodiments:  (a) “The structured light sensor … will generate approximately 2080 vertical range measurements” in Lacaze, Column 5, lines 37-40, (b) “A second approach is to use a time-of-flight line sensor to perform the same task as shown with the structured light sensor” in Lacaze, Column 5, lines 50-51 and  (c) “Four, wide degree field-of-view cameras provide overlapping views” providing for additional cameras to detect the light pulses.  Lacaze, Column 3, lines 14-16.)
determine that the first light pulse is associated with a first pulse sequence; … determine first timing information associated with a second light pulse of the first pulse sequence; and  (“The yaw scan rate can be varied, depending upon the current mission needs. The sensor can be operated with a fine yaw resolution and slow scan rate, providing detailed scans of the environment; or, the sensor can be operated with a faster yaw rate, providing faster updates at a coarser rate.”  Lacaze, Paragraph 5, lines 42-46 and Column 3, lines 21-27.)
generate first data associated with the first timing information; and  (“At each point in time, a vertical stripe of the world will be triangulated. Over time, the laser line will be rotated over all yaw angles”  Lacaze, Column 3, lines 25-28.)
an imaging device configured to: determine a first integration period based on the first data; and  (“This relative shift (stereo disparity) of the lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time, a vertical stripe of the world will be triangulated. Over time, the laser line will be rotated over all yaw angles” indicating an integration timing for the imaging system to perform the imaging and triangulation operations. Lacaze, Column 3, lines 25-28.)
capture, using the first integration period, a first image that includes the second light pulse.”  (“This relative shift (stereo disparity) of the lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time …“ indicating camera images capturing first and subsequent light pluses at determined time periods corresponding to a particular laser line rotation.  Lacaze, Column 3, lines 25-28.)
Regarding Claim 6:  “The system of claim 5, wherein the first light pulse is a portion of the vertical plane of light during a first rotation of the optical element, and wherein the second light pulse is a portion of the vertical plane of light during a second rotation of the optical element different from the first rotation.”  (“Over time, the laser line will be rotated over all yaw angles to provide full 360 degree range sensing capabilities.”  Lacaze, Column 3, lines 25-28.)
Regarding Claim 7:  “The system of claim 5, wherein: the light pulse detection device is configured to detect the first light pulse when the optical element is at an angular position; and the light pulse detection device is further configured to detect the second light pulse when the optical element is at the angular position.”  (“lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time, a vertical stripe of the world will be triangulated. Over time, the laser line will be rotated over all yaw angles to provide full 360 degree range sensing capabilities.”  Lacaze, Column 3, lines 25-28.)
Regarding Claim 8:  “The system of claim 5, wherein: the light pulse detection device is further configured to determine second timing information associated with a third light pulse of the first pulse sequence; and the imaging device is further configured to, based on the second timing information, not capture any image that includes the third light pulse.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this embodiment can be exemplified in not capturing images between predetermined times or below a particular rate or by cameras that do operate at the time of the third light pulse but do not capture it in their field of view.  Lacaze indicates that (a) the images are captured only at predetermined times/rates and corresponding angles in Column 3, lines 23-28 and Column 5, lines 42-46, and (b) that the laser line may not be in the field of view of some cameras at particular pulse times in Column 3, lines 13-17. 
Regarding Claim 10:  “The system of claim 5, wherein:
the light pulse detection device is further configured to determine second timing information associated with a third light pulse of the first pulse sequence; and  (“The yaw scan rate can be varied, depending upon the current mission needs. The sensor can be operated with a fine yaw resolution and slow scan rate, providing detailed scans of the environment; or, the sensor can be operated with a faster yaw rate, providing faster updates at a coarser rate.”  Lacaze, Paragraph 5, lines 42-46 and Column 3, lines 21-27. 
Examiner recommends clarifying the claims with the significance of the third pulse to the system operation and the difference in the way it is generated.)
the imaging device is further configured to: determine a second integration period based on the second timing information;  (“This relative shift (stereo disparity) of the lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time, a vertical stripe of the world will be triangulated. Over time, the laser line will be rotated over all yaw angles” indicating an integration timing for the imaging system to perform the imaging and triangulation operations. Lacaze, Column 3, lines 25-28.)
capture, using the first integration period, a first image that includes the second light pulse.”  (“This relative shift (stereo disparity) of the lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time …“ indicating camera images capturing first and subsequent light pluses at determined time periods corresponding to a particular laser line rotation.  Lacaze, Column 3, lines 25-28.)
Regarding Claim 11:  “The system of claim 5, wherein the light pulse detection device is further configured to generate second data based on whether one or more non-light-pulse images can be captured by the imaging device between capture of the first image and capture of the second image, and wherein the second data is based at least on a pulse interval between two temporally adjacent pulses of the first pulse sequence and a desired frame rate of the imaging device.”  (“The laser circuitry pulses the laser while also providing a frame trigger to each imager. … With each imager capturing approximately 180 images/second, the sensor will be able to generate over 370 k points per second. … The yaw scan rate can be varied, depending upon the current mission needs. The sensor can be operated with a fine yaw resolution and slow scan rate, providing detailed scans of the environment; or, the sensor can be operated with a faster yaw rate, providing faster updates at a coarser rate.”  Lacaze, Column 5, lines 20-46.  This indicates that the imager can capture images at a maximum rate which can be higher than the pulse rate depending on mission needs.)
Regarding Claim 13:  “The system of claim 5, wherein:
the light pulse detection device is further configured to: detect a third light pulse; and  (See examples of light pulse detection devices configured to detect light pulses in Claim 5.)
determine that the third light pulse is associated with a second pulse sequence different from the first pulse sequence; determine second timing information associated with one or more pulses of the second pulse sequence; and generate second data associated with the second timing information; and (“The yaw scan rate can be varied, depending upon the current mission needs. The sensor can be operated with a fine yaw resolution and slow scan rate, providing detailed scans of the environment; or, the sensor can be operated with a faster yaw rate, providing faster updates at a coarser rate.”  Lacaze, Paragraph 5, lines 42-46 and Column 3, lines 21-27.)
the imaging device is further configured to: selectively capture, based on the first data and second data, images that include one or more pulses of the first pulse sequence and/or one or more pulses of the second pulse sequence.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the imaging device is configured to capture images corresponding to each pulse.  Prior art teaches this embodiment:  “This relative shift (stereo disparity) of the lines, as viewed by different cameras, enables the lines to be triangulated in 3D space. At each point in time …“ indicating camera images capturing first and subsequent light pluses at determined time periods corresponding to a particular laser line rotation.  Lacaze, Column 3, lines 25-28.)
Claim 14 is rejected for reasons stated for Claim 1, because the method steps of Claim 14 describe the operation of the apparatus elements of Claim 1.
Claim 15 is rejected for reasons stated for Claim 2 in view of the claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 5 in view of the claim 14 rejection.
Claim 17 is rejected for reasons stated for Claim 8 in view of the claim 14 rejection.
Claim 18 is rejected for reasons stated for Claim 13 in view of the claim 14 rejection.
Claim 19 is rejected for reasons stated for Claims 5 and 11 in view of the claim 14 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of US 20150273863 to Stowe (“Stowe”).
Regarding Claim 3: “The laser light source of claim 1, wherein the vertical plane of laser light comprises a plurality of discrete laser light beams.”  
Lacaze does not teach the above claim feature.  
Stowe teaches the above features in the context of generating a scan line for an imaging system:  “system that utilizes a two-dimensional light field generator (e.g., one or more vertical-cavity surface-emitting laser (VCSEL) devices) to generate a two-dimensional modulated light field according to predetermined scan line image data, and an anamorphic demagnifying optical system that focuses the modulated light field to a form a narrow scan line image”  Stowe, Paragraph 9.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lacaze “wherein the vertical plane of laser light comprises a plurality of discrete laser light beams” as taught in Stowe, so that a “high total optical intensity … can be generated on any point of the scan line image without requiring a high intensity light source, thereby facilitating a reliable yet high power imaging system.”  Stowe, Paragraph 9.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Claims 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of US 20120150589 to Xian (“Xian”).
Regarding Claim 9:  “The system of claim 5, wherein the laser light source comprises a beacon, wherein the light pulse detection device is further configured to detect a third light pulse, and wherein the light pulse detection device is configured to determine that the first light pulse is associated with the first pulse sequence based at least on a time difference between detection of the third light pulse [by the light pulse detection device] and detection of the first light pulse [by the light pulse detection device].”  (“The laser circuitry pulses the laser while also providing a frame trigger to each imager. … The yaw scan rate can be varied, depending upon the current mission needs.”  Lacaze, Column 9, lines 21-23 and lines 42-43.)
Lacaze does not teach that the time difference detection is “based at least on a time difference between detection … by the light pulse detection device,” the timing is determined internally.
Xian, teaches the above embodiments in the context of laser scanning sensory system:  “a IR-based motion/velocity subsystem is deployed on opposite sides of the horizontal scanning window, for the purpose of (i) detecting whether or not an object is present within the FOY at any instant in time, and (ii) detecting the motion and velocity of objects passing through the FOY of the linear image sensing array, controlling camera parameters in real-time, including the clock frequency of the linear image sensing array … displaying the detected scan speed of objects by the system operator, to provide visual and/or audible passing-through-speed (PTS) feedback to the system operator, and thereby optimizing scanner checkout speed and POS throughput”  Xian, Paragraphs 35, 37.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lacaze to detect timing by a light pulse detection device as taught in Xian, in order to obtain camera triggering and clock parameters based on a target object rate that is controlled outside of the system, such as by no operator.  Xian, Paragraphs 35, 37.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze in view of US 20190094149 to Troy (“Troy”).
Regarding Claim 12:  “The system of claim 11, further comprising a display device configured to: display the first image during a first time duration; … display the one or more non-light-pulse images during a second time duration subsequent to the first time duration; and … display the second image during a third time duration subsequent to the second time duration.”  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the display device can display all the captured images in the order in which they are captured.  Lacaze does not teach this feature.
Troy teaches the above claim feature in the context of a UAV captured image frames including spinning laser scanner information:  “for users of remotely operated mobile platforms such as UAVs is watching a display monitor showing the video from the on-board camera. … to use a spinning laser scanner on-board the mobile platform to provide a point cloud with distance data”    Troy, Paragraph 4.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lacaze to PERFORM_FUNCTION as taught in Troy, in order to provide display including depth information so that an operator can inspect an area remotely and has “frame of reference to determine the size of the objects displayed on the screen” Troy, Paragraphs 1-4.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
Claim 20 is rejected for reasons stated for Claim 12 in view of the Claim 14 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483